Citation Nr: 1030720	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318.

3.  Entitlement to service connection on a direct basis, for 
inclusion body myositis (IBM), for purposes of accrued benefits.

4.  Entitlement to service connection on a secondary basis, for 
inclusion body myositis (IBM), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1949 to June 1952.  He 
died in May 2005.  The appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from October 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The appellant presented testimony before the undersigned Veterans 
Law Judge, via videoconference, in December 2007.  A transcript 
of the hearing is associated with the claims file.

In September 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in May 2005; the certificate of death listed 
the immediate cause as respiratory failure and aortic stenosis. 

2.  During the Veteran's lifetime, service connection had been 
established for Graves' disease, evaluated as 10 percent 
disabling from October 13, 1994.

3.  There is no relationship between any disorder that caused the 
Veteran's death and service; the Veteran's service-connected 
Graves' disease was not a direct or contributory cause of death. 

4.  At the time of death, the Veteran was not receiving, or 
entitled to receive, compensation for a service-connected 
disability that was rated as totally disabling for a continuous 
period of at least 10 years immediately preceding death, rated as 
totally disabling continuously since the Veteran's release from 
active duty and for at least 5 years immediately preceding death; 
the Veteran was not a former prisoner of war.  

5.  There is no allegation of clear and unmistakable error in any 
prior decision, and no additional service department records have 
been received.

6.  At the time of the Veteran's death, there was no relationship 
between IBM and the Veteran's service. 

7.  At the time of the Veteran's death, there was no relationship 
between IBM and the Veteran's service-connected Graves' disease. 




CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1312 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

2.  The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
lacks legal merit.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.5, 3.22 (2009).

3.  IBM was not incurred in or aggravated by the Veteran service 
for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2009).

4.  IBM is not proximately due to or a result of the Veteran's 
service-connected Graves' disease for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. 
§§ 3.310, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  Regarding the claim under 38 U.S.C.A. § 1318, as discussed 
below, the facts are not in dispute; instead, resolution of the 
claim is wholly dependent on interpretation of the applicable 
laws and regulations.  The VCAA is therefore inapplicable and 
need not be considered with regard to that claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 
2004).

Regarding the remaining claims, under the VCAA, VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2005 pre rating letter, the RO notified the 
appellant of the evidence needed to substantiate the service 
connection aspects of her claims.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist her in obtaining and the evidence it 
was expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Moreover, veteran status has been substantiated, and 
the appellant was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of her claims, in a December 2006 letter.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, VCAA notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 
(2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 
277 (Fed. Cir. May 19, 2009) (unpublished).  Here, such notice 
was provided in an August 2007 letter.  

Contrary to VCAA requirements, some of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in a May 2010 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Moreover, during the hearing, the evidence pertinent to the 
claims was discussed.  This action supplements VCAA notice and 
complies with 38 C.F.R. § 3.103 (2009).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

The RO requested the Veteran's service treatment records (STRs) 
from the National Personnel Records Center (NPRC), but the NPRC 
indicated that the records had likely been destroyed by fire/were 
missing and could not be located.  In these circumstances, when a 
Veteran's STRs are unavailable through no fault of his own, VA's 
duties to assist, to provide reasons and bases for its findings 
and conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The RO obtained all of the identified and available post-service 
private and VA treatment records.  In addition, the RO obtained 
several opinions that were necessary to resolve the claims.  As 
noted above, this claim involves a remand for a medical opinion.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the RO 
substantially complied with the Board's remand instructions.  The 
opinion addressed whether it is "at least as likely as not that 
a disorder that caused the [V]eteran's Graves' disease also 
caused his inclusion body myositis."  It also addressed whether 
it is "at least as likely as not that the [V]eteran's inclusion 
body myositis was in any other way related to [his] active 
service."  The answer to this question obviated the need to 
address the follow-up of whether "it is as least as likely as 
not that this disorder was incurred in service."  As neither of 
the above questions was answered in the affirmative, this 
obviated the need to "provide an opinion as to whether it is at 
least as likely as not that the [V]eteran's death is related to 
his inclusion body myositis or his Graves' disease."  Finally, 
the physician reviewed the previous opinions regarding this 
matter and provided a rationale for the conclusions reached.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial 
compliance" rather than "strict compliance" is required under 
Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 
(1999)).

A hearing was conducted by a Veterans Law Judge (rather than a 
hearing officer) in June 2007.  The introduction by the Judge 
established that the issues had been clarified.  We also note 
that the appellant did not present actual testimony, although 
specifically offered the opportunity.  Therefore, there were no 
questions to ask and the Judge did not suggest the submission of 
additional evidence.  Rather, the Judge remanded the case and 
developed evidence.  The actions of the Judge comply with the 
provisions of 38 C.F.R. § 3.103 to the extent that such 
regulation is applicable in this case.


II.  Analysis

DIC Benefits - In General

The term "Dependency and Indemnity Compensation (DIC)" 
encompasses a wide-spectrum of benefits paid to eligible 
survivors of the Veteran after the Veteran's death.  Pertinent to 
this appeal, DIC may be established in one of the following ways:

Under 38 U.S.C.A. § 1310: The Veteran's death is due to a 
service-connected disability or otherwise attributable to his 
military service (either on a direct basis, secondary basis or a 
theory of aggravation); or

Under 38 U.S.C.A. § 1318: The Veteran had a service-connected 
disability rated at 100 percent disabling for the last 10 years 
of his life, or for five years if the total evaluation was 
continuously in effect from the date of military discharge, or 
for a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war who 
died after September 30, 1999.  

Service Connection - In General

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a claimant must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as cardiovascular renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion - Service-connected Cause of Death

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First, there are certain types of cancer which will be 
presumptively service connected for radiation- exposed veterans: 
(i) Leukemia (other than chronic lymphocytic leukemia). (ii) 
Cancer of the thyroid. (iii) Cancer of the breast. (iv) Cancer of 
the pharynx. (v) Cancer of the esophagus. (vi) Cancer of the 
stomach. (vii) Cancer of the small intestine. (viii) Cancer of 
the pancreas. (ix) Multiple myeloma. (x) Lymphomas (except 
Hodgkin's disease). (xi) Cancer of the bile ducts. (xii) Cancer 
of the gall bladder. (xiii) Primary liver cancer (except if 
cirrhosis or hepatitis B is indicated). (xiv) Cancer of the 
salivary gland. (xv) Cancer of the urinary tract. (xvi) 
Bronchiolo- alveolar carcinoma. (xvii) Cancer of the bone. 
(xviii) Cancer of the brain. (xix) Cancer of the colon. (xx) 
Cancer of the lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that certain 
conditions specified in that regulation are met.  For purposes of 
this section the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  (Authority: 38 U.S.C. 501)  The regulation 
states that, if the veteran has one of the radiogenic diseases, a 
radiation dose assessment will be obtained and the case will be 
referred to the Under Secretary for Benefits for review as to 
whether sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the difficult burden of tracing 
causation to a condition or event during service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

Although the Veteran was exposed to radiation, IBM is not listed 
among the presumptively service-connected diseases, or among the 
radiogenic diseases.  Therefore, the Board will address service 
connection on direct and secondary bases.  

The Board also notes that, although the Veteran served during a 
period of war, his statements regarding the events of service are 
not outcome-determinative with respect to any of the claims 
before the Board.  It is the contention of the appellant, and was 
the contention of the Veteran prior to his death, that IBM was 
incurred years after service, but was either caused by exposure 
to radiation in service, or was caused by, or is inherently 
related to, his service-connected Graves' disease.  Therefore, a 
discussion of the rule regarding statements of combat veterans is 
not necessary.  See 38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2009).  

The Veteran in this case died in May 2005, more than 50 years 
after he left the service.  The death certificate identifies the 
immediate cause of death as respiratory failure and aortic 
stenosis.  Other significant conditions at the time of death that 
were listed on the death certificate include pneumonia.  At the 
time of the Veteran's death, service connection was in effect for 
Graves' disease, evaluated as 10 percent disabling.  The Veteran 
had also been diagnosed with IBM.  It is important to note that, 
prior to his death, the Veteran was pursuing a claim seeking 
service connection for IBM, and much of the evidentiary 
development occurred prior to his death.

The evidence does not suggest, and the appellant does not appear 
to contend, that respiratory failure or aortic stenosis were 
noted in service or until very near the Veteran's death.  To the 
extent that aortic stenosis may be related to cardiovascular 
renal disease, such was not manifest within a year of discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

While the service treatment records are not in the claims file, a 
VA examination in May 2003 did not refer to either condition.  
The evidence also does not suggest, and the appellant does not 
contend that IBM was present in service.  Rather, clinical 
records show that IBM was not diagnosed until 1991.  Indeed, a 
May 2005 opinion, recorded on the day of the Veteran's death, by 
E.F.A., a private physician, refers to respiratory failure and 
cardiomyopathy as end-stage manifestations of the Veteran's IBM.  
Consistent with this opinion, it is the appellant's essential 
contention that the Veteran's service-connected Graves' disease 
either caused the IBM, which was present at the time of death, 
and which was linked by E.F.A. to the cause of death, or that 
radiation exposure in service caused both conditions.  Thus, the 
appellant is seeking service connection under direct service 
connection and secondary service connection theories of 
entitlement.  

The initial opinion on this matter was favorable regarding the 
appellant's contention (and that of the Veteran).  On VA 
examination in April 2003, a VA examiner indicated that he 
reviewed a report on IBM published by the Myositis Association of 
America, and that report indicated that the most common diagnosed 
disorder in individuals with IBM is thyroid disease (in 2 percent 
of cases).  The examiner noted that Graves' disease and IBM are 
both autoimmune disorders.  The examiner concluded therefore that 
it is as likely as not that the same autoimmune disorder that 
produced Graves' disease is the cause of the Veteran's IBM.  

In June 2003, the Director of Compensation and Pension Service 
was requested to provide an advisory opinion.  However, the 
request incorrectly stated that service connection had been 
granted for Graves' disease due to exposure to ionizing 
radiation.  The grant was actually due to the disease becoming 
manifest to a compensable degree within a year of separation.  
Nevertheless, a September 2003 medical opinion was obtained from 
an endocrinologist, noting the Veteran's participation in 
Operation Buster-Jangle and exposure to 0.2 REM of gamma 
radiation, described as a very small dose in terms of 
mutagenicity.  The endocrinologist's review of literature showed 
less than 5 percent of IBM patients had a history of thyroid 
disease of any type and none had a history of Graves' disease.  
Such review also failed to show a relationship between radiation 
exposure and IBM.  The evaluation of Dr. T.T. was reviewed.  The 
endocrinologist found no etiologic relationship between Graves' 
disease and IBM.

Based on the opinion immediately above, the Director of 
Compensation concluded in October 2003, that the denial of 
service connection for IBM should be confirmed.  Then, in 
November 2003, the error was discovered regarding the basis for 
the grant of service connection for Graves' disease that had been 
reported to the September 2003 endocrinologist.  An addendum 
opinion was requested from the Director of Compensation and 
Pension to address the matter of whether the underlying pathology 
of IBM was first manifested in service.  However, it does not 
appear that another opinion was requested from the VA 
endocrinologist.  Rather, the Director of the Compensation and 
Pension Service in March 2004 concluded that there is no known 
common etiology between IBM and Graves' disease, and therefore 
"direct" service connection for IBM was not warranted.  As will 
be addressed below, the use of the word "direct" in this 
context is incomplete, as the relationship addressed would appear 
to include a secondary relationship.  

A December 2004 VA opinion provides that, after extensive 
literature review, there is no documentation that would support 
the premise that exposure to a very small dose of radiation (0.2 
REM) with a subsequent diagnosis of Graves' disease is the 
etiology of the Veteran's IBM.  Rather, and specifically agreeing 
with the September 2003 opinion, it is more likely than not that 
there is no etiologic relationship between Graves' disease and 
IBM.  

In the September 2008 remand, the Board noted the problem with 
the prior medical opinions regarding an incorrect basis for the 
grant of service connection for Graves' disease.  The Board 
instructed that another opinion should be obtained.  

A medical opinion was prepared in May 2010.  The reviewer 
concluded that it was not at least as likely as not that the 
disorder that caused the Veteran's Graves' disease also caused 
his IBM.  She reasoned that, while both are probably autoimmune 
disorders, there is no definite connection between the two.  They 
are likely separate autoimmune disorders, the roots of which are 
genetic.  

She further concluded that it is not at least as likely as not 
that the Veterans IBM was in any way related to service.  In so 
finding, she noted that IBM is a distinct clinicopathologic 
entity, characterized by the presence of vacuolated inclusions 
containing tubulofilaments in muscle.  It comes under the broader 
heading of polymyositis, which is a presumed autoimmune etiology 
in which the skeletal muscle is damaged by an inflammatory 
process dominated by lymphocytic infiltration.  The precise cause 
is unknown, but interplay between genetic factors, viral 
infection of the muscle, and autoimmune mechanisms probably 
contribute.  There is also a familial occurrence of these 
diseases, suggesting an underlying genetic and an immunologic 
predisposition.  IBM is typically a sporadic disease.  There is 
no evidence in the literature that this stems directly from 
another autoimmune disease, and in particular no evidence that it 
stems from Graves' disease.  

In sum, there is only one medical opinion of record that purports 
to link the Veteran's IBM directly to service.  T.T.'s opinion 
essentially does this in finding that the same autoimmune 
disorder that produced Graves' disease is the cause of the 
Veteran's IBM.  The Board observes that, as Graves' disease was 
found to have been manifest within a year of discharge, the 
unidentified autoimmune disorder that is said to have caused both 
disabilities must logically have been present either in service 
or very soon after.  However, the Board finds several problems 
with T.T.'s opinion, which ultimately result in diminished 
probative weight being attached to it.  

First, there is the matter of the unidentified autoimmune 
disorder that T.T. uses as a link between Graves' disease and 
IBM.  There is no other evidence to suggest another autoimmune 
disorder, and T.T. does not attempt to identify it or to explain 
why it must have existed.  This presents a clear logical gap in 
his reasoning.  

Second, while T.T.'s opinion uses similar data to the September 
2003 opinion regarding the relationship between IBM and thyroid 
disorders (2 percent versus less than 5 percent), T.T. does not 
mention the additional and seemingly more pertinent information 
presented by the September 2003 endocrinologist, that none of the 
thyroid cases actually had a history of Graves' disease.  In 
contrast, the September 2003 opinion appears to be better 
researched and better reasoned, and the Board attaches greater 
weight to it.  The September 2003 opinion is also bolstered by 
the findings of the May 2010 reviewer, who found that, while 
Graves' disease and IBM are both autoimmune disorders, there is 
no definite connection between the two.  Rather, they are likely 
separate autoimmune disorders, the roots of which are genetic.  

The Board notes that while the September 2003 opinion is based on 
the mistaken assumption that service connection for Graves' 
disease was granted on the basis of radiation exposure, this does 
not diminish the opinion, as the Veteran actually was exposed to 
radiation, and as the endocrinologist essentially discounted this 
theory, finding that the 0.2 REM to which the Veteran was exposed 
was very small in terms of mutagenicity.  He concluded as well 
that there was no relationship between radiation exposure and 
IBM.  Thus the September 2003 opinion disposes entirely of the 
direct service connection theory of entitlement.  

Regarding the secondary theory of entitlement, T.T.'s opinion 
does not really address this, as he relies on an unidentified 
autoimmune disorder as the cause of both IBM and Graves' disease.  
The September 2003 opinion directly refutes a secondary 
relationship, as does the May 2010 opinion.  Indeed, the May 2010 
opinion also addresses the unidentified autoimmune disorder 
relied upon by T.T., finding that the literature does not support 
the assertion that IBM stems directly from another autoimmune 
disease.  On this question, it appears that the medical opinion 
evidence is in agreement that there is no secondary link between 
Graves' disease and IBM.  

Of course, the appellant clearly believes (as did the Veteran) 
that there is a link between IBM and the Veteran's service, or 
his service-connected Graves' disease.  However, the appellant 
has relied principally on the opinion of T.T. in this assertion, 
and has not put forward an independent theory of causation, or 
one that refutes the findings and conclusions of the September 
2003 endocrinologist or the May 2010 reviewer.  It is therefore 
not assigned less probative weight than those opinions.

In connection with his claim, the Veteran had submitted several 
articles addressing the autoimmune disorders, including IBM, as 
well as Exercise Desert Rock.  However, it is conceded that the 
Veteran was exposed to radiation.  The medical articles are 
general in nature and do not address the Veteran's specific 
situation.  The Court has held that a medical article or treatise 
"can provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).  In this case, however, the medical text evidence 
submitted by the Veteran and the appellant is not accompanied by 
the medical opinion of a medical professional.  Additionally, it 
fails to demonstrate with any degree of certainty a relationship 
between the Veteran's service-connected Graves' disease and 
either IBM or the direct cause of his death.  For these reasons, 
the Board must find that the medical text evidence does not 
contain the specificity to constitute competent evidence of the 
claimed medical nexus.  See Sacks, 11 Vet. App. at 317.  

Therefore, for the reasons discussed, the Board concludes that 
the evidence weighs against any relationship between the 
Veteran's service, or his service-connected disability, and the 
cause of his death.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Discussion - 1318 Claim

The Board notes initially that, in January 2000, VA amended 
38 C.F.R. § 3.22 to restrict the award of DIC benefits to cases 
where a veteran, during his or her lifetime, had established a 
right to receive total service-connected disability compensation 
for the period of time required under 38 U.S.C. § 1318, or would 
have established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  The regulation, 
as amended, specifically prohibited "hypothetical entitlement" 
as an additional basis for establishing eligibility.  Following 
significant litigation related to this question, VA again amended 
38 C.F.R. § 3.22 in December 2005 to include not only situations 
where, during a veteran's lifetime, the claim could have been 
reopened based on CUE, but also where reopening could have 
occurred based on new evidence "consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA."  38 C.F.R. 
§ 3.22(b).  

The Board notes that the appellant's claim was received in August 
2005.  Therefore, the amended version of 38 C.F.R. § 3.22 applies 
and "hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1318.  

The amended regulations provide that, even though a veteran died 
of non-service-connected causes, VA will pay death benefits to 
the surviving spouse or children in the same manner as if such 
veteran's death were service-connected, if the Veteran's death 
was not the result of his or her own willful misconduct, and at 
the time of death, the Veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that was: 

(1) Rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; 

(2) Rated by VA as totally disabling continuously since the 
Veteran's release from active duty and for at least 5 years 
immediately preceding death; or 

(3) Rated by VA as totally disabling for a continuous 
period of not less than one year immediately preceding 
death, if the Veteran was a former prisoner of war who died 
after September 30, 1999.  

See 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that the Veteran filed a 
claim for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: 

(1) The Veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
above but for clear and unmistakable error committed by VA 
in a decision on a claim filed during the Veteran's 
lifetime; or 

(2) Additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 
§§ 3.156(c) and 3.400(q)(2) for the relevant period 
specified above; or 

(3) At the time of death, the Veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified above, but was not 
receiving compensation because: (i) VA was paying the 
compensation to the Veteran's dependents; (ii) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the Veteran; (iii) the 
Veteran had not waived retired or retirement pay in order 
to receive compensation; (iv) VA was withholding payments 
under the provisions of 10 U.S.C. 1174(h)(2); (v) VA was 
withholding payments because the Veteran's whereabouts were 
unknown, but the Veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (vi) VA was withholding payments 
under 38 U.S.C. 5308 but determines that benefits were 
payable under 38 U.S.C. 5309.  

See 38 C.F.R. § 3.22(b).

Thus, the only possible avenues for prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the 
statutory duration requirements for a total disability rating at 
the time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision, or where 
reopening of a previous decision could have occurred based on new 
evidence consisting solely of service department records that 
existed at the time of a prior VA decision but were not 
previously considered by VA.

With reference to the provisions of 38 U.S.C.A. § 1318, set out 
above, it is undisputed that the Veteran in this case was not a 
prisoner of war.  Moreover, he was not rated totally disabled 
upon separation from service, and he was not receiving or 
entitled to receive compensation at the 100 percent rate for the 
10-year period immediately preceding his death.  

There has been no specific pleading of CUE in any prior decision.  
See Cole v. West, 13 Vet. App. 268 (1999) (appellant seeking 1318 
benefits on the basis of CUE must plead with specificity).  
Moreover, no additional service department records have been 
received since the Veteran's death.  Neither the appellant nor 
her representative has identified any other basis for granting 
this claim.  The Board in no way minimizes the Veteran's 
honorable and faithful service to the United States.  The Board, 
however, is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The facts of this case are not in dispute and 
the law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Discussion - Accrued Benefits Claim

Accrued benefits are defined as periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was entitled 
at death under existing ratings or decisions or those based on 
evidence in the file at date of death and due and unpaid, shall, 
upon the death of such individual be paid.  

Because accrued benefits include those the Veteran was entitled 
to at the time of death under an existing rating or based on 
evidence in the file at the date of death, an appellant cannot 
furnish additional evidence that could be used to substantiate 
her claim, and VA cannot develop additional evidence that would 
substantiate the claims of entitlement to accrued benefits.  
"Evidence in the file at date of death" means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2009).

The Board notes that on October 10, 2008, the Veterans' Benefits 
Improvement Act of 2008 was signed by the President.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151(2008).  Section 212 ("Substitution 
upon death of claimant") of the new statute allows a person who 
would potentially be able to receive accrued benefits to be 
substituted for the Veteran for purposes of completing the claim.  
However, the statute, at subsection 212(c), provides that it 
applies only in cases where the Veteran has died on or after the 
date of enactment.  Therefore, this claim for accrued benefits 
will be adjudicated under previously existing law.

The Board has carefully reviewed the record and concludes that, 
at the time of his death, the Veteran was pursuing an application 
to reopen a claim of entitlement to service connection for IBM.  

The Board notes that, although a medical opinion was obtained at 
the Board's request, in May 2010, which nominally addressed this 
claim, because newly obtained evidence cannot be used in 
adjudicating a claim for accrued benefits under 38 U.S.C.A. 
§ 5121(a) and 38 C.F.R. § 3.1000(a), the opinion cannot legally 
be used in deciding the claim for accrued benefits.

At the time of the December 1998 decision, the evidence of record 
included records showing that the Veteran was exposed to 
radiation during Operation Buster-Jangle in 1951.  The evidence 
also showed that the Veteran had been diagnosed with IBM in the 
early 1990s.  The claim was denied as not well grounded, based on 
the lack of evidence tending to relate IBM to service.  The Board 
also granted service connection for Graves' disease.

The evidence received subsequent to the December 1998 decision, 
and prior to the Veteran's death in May 2005, included several 
medical opinions addressing the purported relationship between 
IBM and service, as well as between IBM and the service-connected 
Graves' disease.  This evidence is set out in detail above.  Of 
particular note, the opinion of T.T. was nominally favorable to 
the claim, as it found that it is as likely as not that the same 
autoimmune disorder that produced Graves' disease is the cause of 
the Veteran's IBM.  As that evidence addresses the reason for the 
prior denial and is not cumulative, it is new and material for 
purposes of reopening the claim.  

Regarding the reopened claim, the Board refers to its discussion 
above pertaining to service connection for the cause of the 
Veteran's death.  While the Board acknowledges that the May 2010 
opinion cannot be considered in this analysis, the September 2003 
endocrinologist opinion addresses the primary and secondary 
theories of entitlement, and the Board believes, as discussed 
above, that the September 2003 opinion carries greater probative 
weight than that of T.T., and is not significantly diminished or 
impacted by the erroneous information provided to the 
endocrinologist concerning the basis for the grant of service 
connection for Graves' disease.  Accordingly, the Board concludes 
that the September 2003 opinion is the most probative regarding 
causation, and the Board adopts the conclusions contained 
therein.  Service connection on direct and secondary bases is 
therefore not in order for purposes of accrued benefits.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

DIC based on service connection for the cause of the Veteran's 
death is denied.

DIC under 38 U.S.C. § 1318 is denied.

Service connection on a direct basis for IBM, for purposes of 
accrued benefits, is denied.

Service connection on a secondary basis for IBM, for purposes of 
accrued benefits, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


